DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1 - 36 are pending for examination.  Claims 1, 11 – 14, 16 – 17 are amended.  Claim 36 is canceled.  Claim 37 is added. 
References were cited in previous office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2021 has been entered.
 
Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 5, 8, 10 – 16, and 37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pope et al., (US PUB 2008/0065839 hereinafter Pope) in view of Sitbon et al., (US PAT 5,568,487 hereinafter Sitbon).

As to claim 1, Pope teaches a data processing system comprising at least one processor (“processor x14” para. 0047 and figure 5), and at least one memory (“memory subsystem x26” para. 0047 and figure 5) including computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to provide: 
an operating system providing an application programming interface (“an interface for interfacing between each process and the operating system. The interface may take various forms including but not limited to a library or an application program interface” para. 0012 and 0022).  Notes: specification defines socket library to be application programming interface; “the call” is socket call (para. 0008); 
an application supported by the operating system and operable to make calls of a predetermined set of call types to the application programming interface (“…type of syscall …” para. 0035 and 0074) and (“…the application can invoke a system call (syscall) for transmission of data through the socket and then via the operating system…” para. 0034) and;
an intercept library configured to intercept calls made by the application to the application programming interface (API) (“…the call is intercepted before it reaches the socket library….” Para. 0069) and (“…The socket library is an application ; and 
at least one handler function defining at least one action to be performed for each of a plurality calls (“file descriptor (sometimes called a Handle)…” para. 0036), wherein each handler function of the at least one handler function is associated with a type of function of a plurality of different types of functions (“…set of functions that can be carried out for that descriptor…” para. 0037) performable with respect to a socket in response to calls and (“When a network related application program interface (API) call is made through a socket library this causes a system call to be made, which creates (or opens) a new file descriptor…” para. 0037 and 0077) wherein the intercept library is configured to: 
on intercepting a call directed to the API (“application program interface (API) call…” para. 0037) and specifying a first type of function of the plurality of different types of functions (“…set of functions that can be carried out for that descriptor…” would include first function carried out for that descriptor, para. 0037 and 0075) (i) determine that a code module (“...execute algorithms which are specific to the file descriptor. …” para. 0037) includes a respective handler function associated with the first type of function (“…The system call when invoked causes the operating system to execute algorithms which are specific to the file descriptor. Typically there exists within the operating system a descriptor table which contains a list of file descriptors and, for each descriptor, pointers to a set of functions that can be carried out for that descriptor…” para. 0037) and (ii) call the respective handler function associated with the type of function to perform at least one action defined in the respective handler function (“…The arguments can then be analyzed by the socket library by means of a "look up route" request. The route table copied into the L5 stack will then be checked and an associated interface can thereby be identified. The ownership of the descriptor D is assumed to be the same as that of the interface, and the ownership data in the table 40 against descriptor D can then be updated. The socket library can thus identify whether the descriptor should be passed to the operating system 3 (or, more specifically, the kernel 4) or to the proprietary user-level stack 5” para. 0075); and
on intercepting a subsequent call directed to the API (“Syscalls” would comprise subsequent call, para. 0035) and specifying a second type of function of the plurality of different types of functions (“…set of functions that can be carried out for that descriptor…” would include second function carried out for a second file descriptor, para. 0037 and 0075) (i) determine that the code module (“…The system call when invoked causes the operating system to execute algorithms which are specific to the file descriptor…” para. 0037) does not include a respective handler function associated with the second type of function (“…If it is a type from which it will not be possible to determine the ownership of a descriptor, no further processing of the message is performed to establish the ownership…” para. 0074); and at user level (“The stack could suitably be implemented at user-level” para. 0044);
Pope does not but Sitbon teaches 
(ii) forward the subsequent call to the API (“If the file descriptor is not found in the searching tree, the call is redirected to the standard library TCP…” notes: .
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter was made to modify Pope by adopt the teachings of Sitbon because Sitbon would provide an alternate solution when file descriptor is not found (col. 7 lines 54 – 67).

As to claim 2, Pope modified by Sitbon teaches a data processing system as claimed in claim 1, Pope teaches wherein the at least one memory and the computer program code are configured, with the at least one processor, to provide a configuration data structure (“routing table that comprises one or more entries each indicating at least part of a route over a network to a respective destination…” para. 0018) that includes a plurality of specifications each defining a sequence of one or more calls having predefined characteristics and a corresponding action to be performed by the intercept library on a sequence of one or more calls having those predefined characteristics being identified by the intercept library (“…The socket library maintains a table 40, shown in FIG. 4, incorporating identifiers of file descriptors and their ownership…” para. 0064).  

As to claim 3, Pope modified by Sitbon teaches a data processing system as claimed in claim 2, Pope teaches wherein the configuration data structure is supplied by a user (“This table contains all external network routing rules for the computer system. The table is also associated with an API which enables entries in the .  

As to claim 4, Pope modified by Sitbon teaches a data processing system as claimed in claim 2, Pope teaches wherein the configuration data structure includes object code arranged to provide a plurality of functions and at least action defined in the configuration data structure use the functions defined in the object code (“receive updates when the route table changes …” para. 0072).  

As to claim 5, Pope modified by Sitbon teaches a data processing system as claimed in claim 4, Pope teaches wherein at least some of the actions defined in the configuration data structure are arranged to cause the intercept library to directly invoke functions of the object code (“…The socket library 2 intercepts the message 14, determines the type of syscall and looks it up in a further table….” para. 0074).  

As to claim 8, Pope modified by Sitbon teaches a data processing system as claimed in claim 1, Pope teaches wherein one or more of the at least one handler function invoke routines of the intercept library in order to effect the corresponding action (“The system call when invoked causes the operating system to execute algorithms which are specific to the file descriptor. Typically there exists within the operating system a descriptor table which contains a list of file descriptors and, for .  

As to claim 10, Pope modified by Sitbon teaches a data processing system as claimed in claim 1, Pope teaches wherein the application programming interface is a socket library (“…socket library” para. 0037 and 0074).  

As to claim 11, Pope modified by Sitbon teaches a data processing system as claimed in claim 1, Pope teaches wherein the respective handler function is configured to perform an action with respect to the intercepted call in dependence upon parameters of the calls (“…The arguments can then be analyzed by the socket library by means of a "look up route" request. The route table copied into the L5 stack will then be checked and an associated interface can thereby be identified. The ownership of the descriptor D is assumed to be the same as that of the interface, and the ownership data in the table 40 against descriptor D can then be updated. The socket library can thus identify whether the descriptor should be passed to the operating system 3 (or, more specifically, the kernel 4) or to the proprietary user-level stack 5” para. 0075);

As to claim 12, Pope modified by Sitbon teaches a data processing system as claimed in claim 1, Pope teaches wherein the respective least one handler function is configured to perform an action with respect to the intercepted calls in dependence upon one or more predefined characteristics comprising one or more of: a socket identifier; a network protocol type; a destination address; a port number; and a source address (“…the operating system being arranged to output data by addressing the data to a descriptor corresponding to the intended destination of the data…” para. 0045) and (“…The socket library passes on or directs socket calls to the appropriate transport libraries based on the address family, type or protocol identifier of the requested socket....” Para. 0067).  

As to claim 13, Pope modified by Sitbon teaches a data processing system as claimed in claim 1, Pope teaches wherein the action to be performed for a call include one or more of: applying configuration options to a user level network stack (“Layers of the stack include an application and a socket provided by a socket library…” para. 0008); and applying tuning options to a socket in respect of which at least some of the intercepted calls were made.  

As to claim 14, Pope modified by Sitbon teaches a data processing system as claimed in claim 1, Pope teaches wherein the intercept library is configured to, subsequent to calling the respective handler function associated with the function type of the intercepted call (“…The socket library 2 intercepts the message 14, determines the type of syscall…” para. 0074), forward the intercepted call to a socket library (“…if the syscall 14 is determined by the socket library to be of a type that could identify the ownership of the descriptor, the syscall will be further analyzed. In the present example, the message is a connect request and so it will be further analyzed. This analysis includes identifying the descriptor D and any arguments .  

As to claim 15, Pope modified by Sitbon teaches a data processing system as claimed in claim 1, Pope teaches wherein the intercept library is a shared object or dynamic linked library (“…interposed socket library 202 exists in the user space as a dynamically linked library…..” para. 0019). {00754166.DOCX }00713757.DOCXPage 4Application No.: 16/248,535Attorney Docket: LVL5 2032-3  

As to claim 16, Pope teaches a method of modifying how calls to an application programming interface operate, comprising: 
intercepting calls made from an application to the application programming interface (API) (“…the call is intercepted before it reaches the socket library….”  Para. 0069) and (“an interface for interfacing between each process and the operating system. The interface may take various forms including but not limited to a library or an application program interface” para. 0012 and 0022), wherein at least one handler function defines at least one action to be performed for each of a plurality of calls (“file descriptor (sometimes called a Handle)…” para. 0036), each handler function of the at least one handler function being associated with a type of function of a plurality of different types of functions (“…set of functions that can be carried out for that descriptor…” para. 0037) performable with respect to a socket in response to calls (“When a network related application program interface (API) call is made through a socket library this causes a system call to be made, which creates (or opens) a new file descriptor…” para. 0037 and 0077); 
matching an intercepted call directed to the API (“application program interface (API) call…” para. 0037) with a call specifying a first type of function of the plurality of different types of functions (“…set of functions that can be carried out for that descriptor…” would include first set of functions carried out for that particular descriptor, para. 0037) and (“On the other hand, if the syscall 14 is determined by the socket library to be of a type that could identify the ownership of the descriptor, the syscall will be further analyzed. In the present example, the message is a connect request and so it will be further analyzed. This analysis includes identifying the descriptor D and any arguments included in the message” a type would comprise a first type, para. 0075) and (“…The arguments can then be analyzed by the socket library by means of a "look up route" request. The route table copied into the L5 stack will then be checked and an associated interface can thereby be identified. The ownership of the descriptor D is assumed to be the same as that of the interface, and the ownership data in the table 40 against descriptor D can then be updated…” matching by means of lookup, para. 0075); and 
in response to matching the intercepted call, (i) determine that a code module (“algorithms” para. 0037) includes a respective handler function associated with the first type of function (“…The system call when invoked causes the operating and (ii) call the respective handler function to perform at least one of the corresponding action(s) defined in the respective handler function (“…The arguments can then be analyzed by the socket library by means of a "look up route" request. The route table copied into the L5 stack will then be checked and an associated interface can thereby be identified. The ownership of the descriptor D is assumed to be the same as that of the interface, and the ownership data in the table 40 against descriptor D can then be updated. The socket library can thus identify whether the descriptor should be passed to the operating system 3 (or, more specifically, the kernel 4) or to the proprietary user-level stack 5” para. 0075);
 matching a subsequently intercepted call (“Syscalls” would comprise subsequent call, para. 0035) directed to the API with a call specifying a second type of function of the plurality of different types of functions (“…set of functions that can be carried out for that descriptor…” would include second set of functions carried out for second file descriptor, para. 0037) and (“On the other hand, if the syscall 14 is determined by the socket library to be of a type that could identify the ownership of the descriptor, the syscall will be further analyzed. In the present example, the message is a connect request and so it will be further analyzed. This analysis includes identifying the descriptor D and any arguments included in the message” a type would comprise a second type of multiple syscalls, para. 0075) and (“…The arguments can then be 
in response to matching the subsequently intercepted call (“Syscalls” would comprise subsequent call, para. 0035), (i) determine that the code module (“…The system call when invoked causes the operating system to execute algorithms which are specific to the file descriptor…” para. 0037) does not include a respective handler function associated with the second type of function (“…If it is a type from which it will not be possible to determine the ownership of a descriptor, no further processing of the message is performed to establish the ownership…” para. 0074); and at user level (“The stack could suitably be implemented at user-level” para. 0044);
Pope does not but Sitbon teaches 
(ii) forward the subsequent call to the API (“If the file descriptor is not found in the searching tree, the call is redirected to the standard library TCP…” notes: specification defines socket library to be application programming interface. “the call” of Sitbon is socket call, para. col. 7 lines 54 - 67).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter was made to modify Pope by adopt the teachings of Sitbon because Sitbon would provide an alternate solution when file descriptor is not found (col. 7 lines 54 – 67).

As to claim 37, Pope modified by Sitbon teaches a data processing system of claim 1, Pope teaches wherein the at least one action performed by the respective handler function includes parameters (“file descriptor (sometimes called a Handle)…” para. 0036) and (“…a type that could identify the ownership of the descriptor…” descriptor is handler and is defined by socket library and therefore, it is different than arguments of intercepted message, para. 0075) that are different than parameters intended for the API as included in the intercepted call (“…arguments included in the message” para. 0075).


Claims 6 - 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pope in view of Sitbon, as applied to claim 2, and further in view of Sokolov (US PAT 6,823,504).

As to claim 6, Pope modified by Sitbon teaches a data processing system as claimed in claim 2, Pope teaches wherein the configuration data structure is a code module that includes code of a particular programming language (“…routing table 615 held by the OS, together with a copy of that routing table 611 held locally by the interception layer 2a. The OS also has a table (or other data structure) 614 maintaining details of the allocation of all file descriptors in use in the system, as described above …” para. 0080) and 
Pope and Sitbon do not but Sokolov teaches the intercept library includes an interpreter configured to interpret that programming language (“…The browser is 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter was made to modify Pope and Sitbon by adopt the teachings of Sokolov because Song would provide interpreter to translate calls/commands to be understandable in order to redirect to destination (abstract).

As to claim 7, Pope modified by Sitbon and Sokolov teaches a data processing system as claimed in claim 6, Pope teaches wherein the code module includes the at least one handler function, wherein the configuration data structure includes object code arranged to provide a plurality of functions and at least some action defined in the configuration data structure use the functions defined in the object code, wherein one or more of the at least one handler function of the code module being arranged to invoke a function of the object code (“…routing table 615 held by the OS, together with a copy of that routing table 611 held locally by the interception layer 2a. The OS also has a table (or other data structure) 614 maintaining details of the allocation of all file descriptors in use in the system, as described above …” para. 0080). 


Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pope in view of Sitbon, as applied to claim 1, and further in view of Balinsky et al., (US PUB 2014/0165137 hereinafter Balinsky). 
Balinsky reference was cited in previous office action.

As to claim 9, Pope modified by Sitbon teaches a data processing system as claimed in claim 1, Pope and Sitbon do not but Balinsky teaches wherein the at least one action is performed in the context of the last call in the sequence (“…the very last system call(s) or the most convenient system call(s) whose context provides access to the latest document contents and/or metadata that occur before the action has the chance to occur are identified...” para. 0018).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Pope and Sitbon by adopting the teachings of Balinksy because Balinsky would wait until the last call to perform action to have complete information to provide appropriate action (para. 0018).

Allowable Subject Matter
Claims 17 – 35 are allowed. 

Response to Arguments
Applicant’s arguments, regarding to Rejection under 35 U.S.C. 103 have been fully considered but are not persuasive. 

Rejections of Claims 1-5, 8, 10-16 and 36 under 35 U.S.C. 103 (pages 12 – 15 of remark).

Independent Claims 1 and 16 
Applicant argued that the prior art of records do not teach amended limitations “a call directed to the API and specific a first type of function of the plurality of different types of functions, (i) determine that a code module includes a respective handler function associated with the first type of function and (ii) call the respective handler function to perform at least one action defined in the respective handler function; and 
on intercepting a subsequent call directed to the API and specified a second type of function of the plurality of different types of functions (i) determine that the code module does not include a respective handler function associated with the second type of function and (ii) forward the subsequently intercepted call to the API at the user level” page 13 - 15 of remark)
In response,
As noted above, specification defines socket library to be application programming interface; Pope teaches syscall/socket call/API call are the same (para. 0008). 
It is Pope and Sitbon, not any alone, teaches claimed limitations of claim 1.  Pope teaches a call directed to the API (0008 and 0037).  When the call is intercepted, the intercepted library/operating system specifies file descriptor/handler for the call (para. 0036 – 0037).  The system call when invoked causes the operating system to execute algorithms which are code modules including set of functions that can be 
Pope does not but Sitbon teaches the concept of when there is no handler for a particular call, forward the subsequent call to the API (col. 7 lines 54 - 67).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter was made to modify Pope by adopt the teachings of Sitbon because Sitbon would provide an alternate solution when file descriptor is not found (col. 7 lines 54 – 67).
Therefore, Pope and Sitbon teach amended claimed limitations. 

Applicant argued that “There is no disclosure in these paragraphs of Pope (or in the rest of the document) that discloses intercepting a call in order to call the respective handler function associated with the type of function specified by the intercepted call, in order to perform an action, as required by claim 1” (page 14 para 2 – 3 of remark).
In response,
Examiner refers to response above.

Applicant argued that (“In claim 1, the call is also intercepted, however the routing of the call is already known. The call is destined for the API, but it is intercepted 
In response,
Cited paragraph clearly quoted (“…the call is intercepted before it reaches the socket library….” Para. 0069) and (“…The socket library is an application program interface (API) for building software applications…” notes: specification defines socket library to be application programming interface (para. 0008).
Therefore, Pope teaches the calls are intercepted before by the interception library before arrival.  It is concept of intercepting.

Applicant argued that (“As discussed above, claim 1 discloses intercepting calls before the call reaches the intended destination. Sitbon is completely silent with regard to "intercepting" calls. Sitbon does disclose that calls can be analyzed using the search tree, but these calls have not been intercepted. Instead, in Sitbon the calls on the 'client' side are analyzed to correspond to one or more functions on the 'server' side…” page 15 para. 2 - 3 of remark)
In response,
Again, examiner cited Pope for teaching limitations and cited paragraph clearly quoted (“…the call is intercepted before it reaches the socket library….” Para. 0069) and (“…The socket library is an application program interface (API) for building software 
Therefore, Pope teaches the calls are intercepted before by the interception library before arrival.  It is concept of intercepting.

Applicant argued that (“Therefore, Sitbon does not disclose or suggest "on intercepting a subsequent call directed to the API and specific a second type of function of the plurality of different types of functions (i) determine that the code module does not include a respective handler function associated with the second type of function and (ii) forward the subsequently intercepted call to the API at the user level," as recited in amended claim 1…” page 15 para. 3 - 4 of remark)
In response,
Examiner refers to responses above.

Dependent Claims 2-5, 8, 10-15 and 36
Applicant argued that “The rejection of claim 36 is moot in view of the cancellation thereof. Furthermore, claims 2-5, 8 and 10-15 variously depend from independent claim 1. Therefore, by virtue of their dependence upon claim 1, the Applicant respectfully submits that claims 2-5, 8 and 10-15 are allowable for, at least, the same reasons as claim 1. As such, withdrawal of these rejections of claims 2-5, 8, 10-15 and 36 is respectfully requested” (page 16 of remark).
In response,


Rejections of Claims 6 and 7 under 35 U.S.C. 1O3 
Applicant argued that (“…Claims 6 and 7 variously depend from independent claim 1. Therefore, by virtue of their dependence upon claim 1, the Applicant respectfully submits that claims 6 and 7 are allowable for, at least, the same reasons as claim 1. As such, withdrawal of these rejections of claims 6 and 7 is respectfully requested” (page 16 of remark).
In response,
Similarly, dependent claims 6 - 7 are rejected as they depend on rejected independent claim.

Rejection of Claim 9 under 35 U.S.C. 1O3
Applicant argued that (“…Claim 9 depend from independent claim 1. Therefore, by virtue of its dependence upon claim 1, the Applicant respectfully submits that claim 9 is allowable for, at least, the same reasons as claim 1. As such, withdrawal of this rejection of claim 9 is respectfully requested.” Page 16 of remark)
In response,
Similarly, dependent claim 9 is rejected as they depend on rejected independent claim.

New Claim 37 
Applicant argued that (“New claim depends from claim 37 and recites limitations that are not disclosed or suggested by the prior art of record. As such, claim 37 is allowable” page 17 of remark).
In response,
It is combination of Pope and Sitbon teaches limitations of claim 37.  Claim 37 recites wherein the at least one action performed by the respective handler function includes parameters that are different than parameters intended for the API as included in the intercepted call.  Pope teaches intercepted messages having arguments included in the message (para. 0075).  The handler function/descriptor having parameters different than arguments of messages since they are defined from different system (para. 0037).  A type of descriptor is also a parameter (para. 0037).


Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Johnson, (US PUB 2007/0174846), discloses a method for intercepting, instrumenting and characterizing usage of an application program interface (title, abstract, and figures 1 – 9).
Calder, (US PUB 2002/0065945), discloses a method for controlling the behavior of an application executing on a computer (title, abstract, and figures 1 – 51).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194